NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

DAVID J. WHITE,                              )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D18-1281
                                             )
VONDA K. WHITE,                              )
                                             )
             Appellee.                       )
                                             )

Opinion filed March 8, 2019.

Appeal from the Circuit Court for Pinellas
County; Amy M. Williams, Judge.

Michael J. Park of Park, Ossian, Barnaky &
Park, P.A., Clearwater, for Appellant.

Kim L. Kaszuba of KLK Family Law,
Clearwater, for Appellee.


PER CURIAM.


             Affirmed.




LaROSE, C.J., and KELLY and ATKINSON, JJ., Concur.